DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding limitations recited in claims 1-6 and 8 which are directed to a manner of operating the disclosed device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the opposite side" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “an opposite side” is one way to resolve the indefiniteness issues.
Claims 2-7 depend on claim 1.
Claim 8 recites the limitation "the opposite side" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “an opposite side” is one way to resolve the indefiniteness issues.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergander (USP 4,789,827, see: annotated Fig. 3 below).

    PNG
    media_image1.png
    468
    1025
    media_image1.png
    Greyscale

Regarding claim 1, Bergander discloses a defect measuring device for measuring a defect of a magnetic member so as to inspect the defect, the defect measuring device comprising:
an inspection probe (Fig. 3, see: probe) including
a magnet (see: permanent magnets 26),
a yoke configured to be located on the opposite side of the magnet from the magnetic member (see: housing 40 and connector 44), and
a magnetic sensor which is configured to be located between the yoke and the magnetic member (see: coils 30, 32, which are located between the connector 44 and the annotated “Magnetic Member” which represents a sidewall of the tube/pipe the probe is positioned within; C3/L8-31) and which is configured to detect a density of magnetic flux flowing in a magnetic circuit, the magnetic circuit being formed by the magnet, the yoke, and the magnetic member (C3/L8-31); and
a calculating section configured to calculate a depth of the defect of the magnetic member based on an output from the magnetic sensor (see: Hall-effect sensor 38; C3/L32-60),
the yoke having a first counter surface (see: annotated “First Counter Surface”) and a second counter surface (see: annotated “Second Counter Surface”), the first counter surface being arranged to face the magnetic member with the magnet interposed between the first counter surface and the magnetic member (see: permanent magnets 26 are disposed between the annotated “First Counter Surface” and “Magnetic Member”), the second counter surface being arranged to face the magnetic member with the magnetic sensor interposed between the second counter surface and the magnetic member  (see: coils 30, 32, are disposed between the annotated “Second Counter Surface” and “Magnetic Member”),
the second counter surface being arranged to be located closer to the magnetic member than the first counter surface is to the magnetic member (see: annotated “Second Counter Surface” is closer to the annotated “Magnetic Member” than the annotated “First Counter Surface”).
Regarding claim 2, Bergander further discloses the magnetic sensor is configured to be located in a position on the magnetic circuit, the position being a position in which the density of magnetic flux increases as the depth of the defect of the magnetic member increases (C3/L8-60).
Regarding claim 3, Bergander further discloses the inspection probe is substantially in the form of a cylinder (Fig. 3, see: probe) and is configured to be inserted into the magnetic member (C2/L65-C3/L7);
the yoke includes a small-diameter part (Fig. 3, see: housing 40) and a large-diameter part (Fig. 3, see: connector 44), the small-diameter part having the first counter surface which is arranged to be substantially parallel to an interior surface of the magnetic member (Fig. 3, see: annotated “First Counter Surface”), the large-diameter part having the second counter surface which is arranged to be substantially parallel to the interior surface (Fig. 3, see: annotated “Second Counter Surface”); and
the small-diameter part and the large-diameter part are connected to each other along an axial direction of the magnetic member (Fig. 3, see: housing 40 and connector 44 are coupled to each other coaxially).
Regarding claim 7, Bergander further discloses a method of measuring a defect of a magnetic member so as to inspect the defect, comprising inspecting the defect of the magnetic member with use of a defect measuring device recited in claim 1 (C2/L65-C3/L60).
Regarding claim 8, Bergander discloses an inspection probe configured to inspect a defect of a magnetic member (Fig. 3, see: probe), the inspection probe comprising:
a magnet (see: permanent magnets 26);
a yoke configured to be located on the opposite side of the magnet from the magnetic member (see: housing 40 and connector 44); and
a magnetic sensor which is configured to be located between the yoke and the magnetic member  (see: coils 30, 32, which are located between the connector 44 and the annotated “Magnetic Member” which represents a sidewall of the tube/pipe the probe is positioned within; C3/L8-31) and which is configured to detect a density of magnetic flux flowing in a magnetic circuit, the magnetic circuit being formed by the magnet, the yoke, and the magnetic member (C3/L8-31),
the yoke having a first counter surface see: annotated “First Counter Surface”) and a second counter surface (see: annotated “Second Counter Surface”), the first counter surface being arranged to face the magnetic member with the magnet interposed between the first counter surface and the magnetic member (see: permanent magnets 26 are disposed between the annotated “First Counter Surface” and “Magnetic Member”), the second counter surface being arranged to face the magnetic member with the magnetic sensor interposed between the second counter surface and the magnetic member (see: coils 30, 32, are disposed between the annotated “Second Counter Surface” and “Magnetic Member”),
the second counter surface being arranged to be located closer to the magnetic member than the first counter surface is to the magnetic member (see: annotated “Second Counter Surface” is closer to the annotated “Magnetic Member” than the annotated “First Counter Surface”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergander (USP 4,789,827).
Regarding claim 4, Bergander does not explicitly disclose a length of the large diameter part in the axial direction is not less than 0.25 times an outer diameter of the magnetic member.
As the strength of the magnetic flux applied to the magnetic member is a variable that can be modified, among others, by adjusting said length of the large diameter part in the axial direction, relative to the outer diameter of the magnetic member, with said magnetic flux applied to the magnetic member increasing as the length of the large diameter part in the axial direction, relative to the outer diameter of the magnetic member is increased, the precise length of the large diameter part in the axial direction would have been considered a result effective variable by one having ordinary skill in the art, before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed length of the large diameter part in the axial direction, relative to the outer diameter of the magnetic member cannot be considered critical.  Accordingly, one of ordinary skill in the art, before the effective fling date of the claimed invention would have optimized, by routine experimentation, the length of the large diameter part in the axial direction, relative to the outer diameter of the magnetic member in the apparatus of Bergander to obtain the desired strength of the magnetic flux applied to the magnetic member (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 5, Bergander does not explicitly disclose an outer diameter of the large-diameter part is not less than 0.51 times an outer diameter of the magnetic member.
As the strength of the magnetic flux applied to the magnetic member is a variable that can be modified, among others, by adjusting said outer diameter of the large-diameter part, relative to the outer diameter of the magnetic member, with said magnetic flux applied to the magnetic member increasing as the outer diameter of the large-diameter part, relative to the outer diameter of the magnetic member is increased, the precise outer diameter of the large-diameter part would have been considered a result effective variable by one having ordinary skill in the art, before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed outer diameter of the large-diameter part, relative to the outer diameter of the magnetic member cannot be considered critical.  Accordingly, one of ordinary skill in the art, before the effective fling date of the claimed invention would have optimized, by routine experimentation, the outer diameter of the large-diameter part, relative to the outer diameter of the magnetic member in the apparatus of Bergander to obtain the desired strength of the magnetic flux applied to the magnetic member (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 6, Bergander does not explicitly disclose the magnetic sensor is located within a distance of not more than 5.5 mm from an end of the magnet.
As the penetrating distance of the magnetic flux applied to the magnetic member is a variable that can be modified, among others, by adjusting said distance between the magnetic sensor and magnet, with said penetrating distance of the magnetic flux applied to the magnetic member increasing as the distance between the magnetic sensor and magnet is increased, the precise distance between the magnetic sensor and magnet would have been considered a result effective variable by one having ordinary skill in the art, before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed distance between the magnetic sensor and magnet cannot be considered critical.  Accordingly, one of ordinary skill in the art, before the effective fling date of the claimed invention would have optimized, by routine experimentation, the distance between the magnetic sensor and magnet in the apparatus of Bergander to obtain the desired penetrating distance of the magnetic flux applied to the magnetic member (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hashimoto et al. (US 2012/0007596 A1) discloses an analogous eddy current flaw detection probe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797